Citation Nr: 0516692	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  04-08 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for degenerative disc disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1969 to May 1973.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from May 2002 and July 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky, which granted service 
connection for degenerative disc disease of the lumbosacral 
spine and assigned it a 10 percent evaluation effective from 
October 18, 2000.  The veteran then appealed the initial 
rating assigned to this disability. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.

The Board additionally notes that in an August 2004 statement 
now of record, the veteran reported that he wanted to claim 
service connection for type II diabetes mellitus, as well as 
service connection for peripheral neuropathy of the lower 
extremities as secondary to type II diabetes mellitus.  As 
these issues have not yet been adjudicated, the Board refers 
them to the RO for appropriate action.  See 38 C.F.R. 
§ 20.200 (2004).
 

REMAND

In August 2004, the Board received new evidence from the 
veteran (with his signed waiver of RO review), consisting of 
a copy of a July 2004 award letter from the Social Security 
Administration (SSA), advising the veteran that he was 
entitled to disability benefits effective from March 3, 2003.  
Additionally, at his August 2004 BVA videoconference hearing, 
the veteran and his representative informed the undersigned 
that these benefits were awarded in light of his back 
disability.  Although the record now includes the July 2004 
SSA award letter, it does not include the actual 
determination from the SSA administrative law judge, nor the 
medical records and other information used to decide the 
veteran's SSA disability benefits claim.  

Accordingly, the SSA may have additional evidence that is 
pertinent to the veteran's pending claim for entitlement to a 
higher initial evaluation for his degenerative disc disease 
of the lumbosacral spine, and VA is obligated to try and 
obtain these records for the veteran.  See 38 C.F.R. § 
3.159(c)(2) (2004); Hayes v. Brown, 9 Vet. App. 67, 74 (1996) 
(VA is required to obtain evidence from the SSA, including 
decisions by the administrative law judge, and give that 
evidence the appropriate consideration and weight); Martin v. 
Brown, 4 Vet. App. 136 (1993) (not only must the final SSA 
decision be obtained, but also all records upon which that 
decision was based); Murincsak v. Derwinski, 2 Vet. App. 363, 
371-2 (1992).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development is necessary.  Accordingly, this 
matter is REMANDED to the RO, via the AMC, for the following:

1.  The RO should contact the SSA in 
order to obtain  records pertinent to the 
veteran's July 2004 award of disability 
benefits (effective from March 3, 2003), 
and especially concerning the veteran's 
back disability.  The RO should request a 
copy of any and all disability 
determinations, as well as the medical 
records and other information relied upon 
for such determinations.

2.  After the RO completes the 
development requested above, it should 
again review the claim on the basis of 
all additional evidence associated with 
the claims file.  If the RO cannot grant 
the benefits sought on appeal in their 
entirety, then it should furnish the 
veteran and his representative with a 
supplemental statement of the case, and 
afford a reasonable opportunity for 
response before returning the record to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran, however, until he is so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 
5109B, 7112).


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


